Citation Nr: 1639008	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-25 580	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

4.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1977 to June 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in February 2012.  However, he failed to report to the hearing.  Because the record does not contain further explanation as to why he failed to report to the hearing, or a request to reschedule the hearing, the Board deems his request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2015).

While the RO reopened the current claims of service connection for a psychiatric disability, for a back disability, and for a bilateral knee disability, and decided those claims on the merits, the Board must make its own determination as to whether new and material evidence to reopen these claims was received in order to establish its jurisdiction to review de novo the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board has characterized the issue of service connection for a psychiatric disability as listed on the title page [which encompasses the Veteran's claims of service connection for posttraumatic stress disorder (PTSD), psychotic disorder, bipolar disorder, depression, and anxiety disorder], and notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of service connection for a psychiatric disability (on de novo review), for a back disability (on de novo review), for a bilateral knee disability (on de novo review), and for narcolepsy are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDINGS OF FACT

1.  An unappealed September 2002 rating decision denied the Veteran service connection for a psychiatric disability (characterized as PTSD and claimed as mental illness and sleeplessness), finding in essence that there was no evidence that such disability was incurred in or aggravated by service.  [An unappealed February 2003 rating decision also denied the Veteran service connection for PTSD specifically, finding in essence that there was no evidence that he had a confirmed diagnosis of PTSD or a verified in-service stressor.]  In addition, evidence received since the September 2002 rating decision [and the February 2003 rating decision] suggests that the Veteran was treated in service for a psychiatric disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, and raises a reasonable possibility of substantiating such claim.

2.  An unappealed September 2002 rating decision denied the Veteran service connection for a back disability, finding in essence that there was no evidence that such disability was incurred in or aggravated by service. In addition, evidence received since the September 2002 rating decision suggests that the Veteran was treated in service for a back disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and raises a reasonable possibility of substantiating such claim.

3.  An unappealed September 2002 rating decision denied the Veteran service connection for a bilateral knee disability, finding in essence that there was no evidence that such disability was incurred in or aggravated by service.  In addition, evidence received since the September 2002 rating decision suggests that the Veteran was treated in service for a bilateral knee disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability, and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has been received, and the claim of service connection for a back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received, and the claim of service connection for a bilateral knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claims to reopen.  However, inasmuch as this decision reopens the claims of service connection for a psychiatric disability, for a back disability, and for a bilateral knee disability, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final rating decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A September 2002 rating decision denied the Veteran service connection for a psychiatric disability, for a back disability, and for a bilateral knee disability essentially on the basis that there was no evidence that such disabilities were incurred in or aggravated by service.  He was furnished notice of that determination and of his appellate rights, and the September 2002 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  [An unappealed February 2003 rating decision also denied the Veteran service connection for PTSD specifically, finding in essence that there was no evidence that he had a confirmed diagnosis of PTSD or a verified in-service stressor.]

Evidence received since the September 2002 rating decision [and since the February 2003 rating decision] includes the Veteran's claim (VA Form 21-526) dated in February 2009, wherein he asserted for the first time that he had been treated in service for his mental health (in 1979/1980 at Lakenheath Air Force Base (AFB) or at Nellis AFB), for his back (at Lowry AFB, Lakenheath AFB, and Nellis AFB), and for both of his knees (in February 1978 at Lowry AFB, Lakenheath AFB, and Nellis AFB for his right knee, and in 1980 at Nellis AFB for his left knee).

Because service connection for a psychiatric disability, for a back disability, and for a bilateral knee disability was previously denied on the basis that there was no evidence that such disabilities were incurred in or aggravated by service, for evidence to be new and material in the matters, it would have to be evidence not previously of record that tends to show that the Veteran's psychiatric disability, back disability, and bilateral knee disability were incurred in or aggravated by service.  The aforementioned evidence indicates that he was treated in service for a psychiatric disability, for a back disability, and for a bilateral knee disability.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claims of service connection for a psychiatric disability, for a back disability, and for a bilateral knee disability, and raises a reasonable possibility of substantiating those claims (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claims of service connection for a psychiatric disability, for a back disability, and for a bilateral knee disability may be reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal to reopen a claim of service connection for a psychiatric disability is granted.

The appeal to reopen a claim of service connection for a back disability is granted.

The appeal to reopen a claim of service connection for a bilateral knee disability is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of service connection for a psychiatric disability (on de novo review), for a back disability (on de novo review), for a bilateral knee disability (on de novo review), and for narcolepsy.

As an initial matter, the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits (as noted in a November 2009 VA psychiatric examination report), but there is no evidence of record to indicate which disability(ies) this award was based upon.  A request to SSA for a complete set of records pertaining to the Veteran, including any decision(s) and all medical evidence considered in making the decision(s), is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, in an August 2009 statement, the Veteran asserted that he had been treated from 1999 through 2005 "many times" at the Denver VA Medical Center (VAMC).  The earliest treatment report currently of record from the Denver VAMC is dated in March 2000.  On remand, all outstanding VA treatment reports from the Denver VAMC, beginning in 1999, must be obtained.

Psychiatric Disability

The Veteran states that his current psychiatric disability (claimed as PTSD, psychotic disorder, bipolar disorder, depression, and anxiety disorder) first manifested during his military service.

The Veteran's service treatment records and service personnel records document the following pertinent findings.  In December 1979, he received an Article 15 disciplinary action for driving while drunk.  In January 1980, he was seen in the Mental Health Clinic, where his medical record was reviewed and it was noted that no alcohol data were found.  In April 1980, he received another Article 15 disciplinary action for failing to go at the time prescribed to his appointed place of duty.  In May 1980, he was referred (at his Commanding Officer's request) for a psychiatric evaluation [though the report of such evaluation has been found to be unavailable].  In June 1980, a treating provider noted that a neurologist had found the Veteran to be free of neurological damage (despite his condition which made him incapable of fighting off sleep episodically) but felt that he suffered emotional problems which could be overcome.  In December 1980, he received a Court-Martial sentence for unlawfully striking a female Air Force member in the head with his fist.  In January 1981 and February 1981, he was again seen in the Mental Health Clinic [though the reports of such evaluations have been found to be unavailable].  At his April 1981 service separation examination, his psychiatric system was noted to be normal; however, it was noted that he had frequent trouble sleeping, depression, excessive worry, and nervous trouble for the past three to four months, which the Veteran stated "is probably due to action pending against him.  He has not consulted a physician."  On a contemporaneous April 1981 Report of Medical History, he indicated that he had a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  Ten days later in April 1981, it was noted that the December 1980 incident (for which he was Court-Martialed) had occurred when he was feeling depressed.

Approximately 20 years after his service discharge, in his initial June 2001 claim, the Veteran stated that he had experienced "death and traumatic episodes" in service that often bothered him on a daily basis, and that several people had said that he was not the same person he was before entering the Air Force.  A June 2001 VA treatment record noted his report that he had had his "first psychiatric difficulty" in the military.  A July 2001 VA treatment report noted his reported history of "21 years" of intermittent psychiatric symptoms and that he had been given sleeping pills by a psychiatrist in service.

In his current February 2009 claim, the Veteran stated that he had been treated for depression and anxiety in service.  [As noted above, the reports of some of his in-service psychiatric evaluations have been found to be unavailable.]

At a November 2009 VA psychiatric examination, the Veteran stated that he was diagnosed with bipolar disorder in 1999 in Denver.  [As noted above, the earliest treatment report currently of record from the Denver VAMC is dated in March 2000; all outstanding VA treatment reports from this facility beginning in 1999 are being requested on remand.]  He was diagnosed with psychotic disorder not otherwise specified (NOS), and the VA examiner opined: "Reviewing his military records, I did not find specified information linking his current symptom[s] to what was noted in the military . . . .  Thus, I do not find sufficient evidence to believe that his current symptom[s are] related to what was noted while the Veteran was in the military."  However, the rationale for this opinion only noted the Veteran's disciplinary incidents in service (i.e., the two Article 15 offenses and the Court-Martial offense), and did not consider or address the psychiatric symptoms noted at his April 1981 separation examination and on his April 1981 Report of Medical History (i.e., frequent trouble sleeping, depression, excessive worry, and nervous trouble).  Therefore, the November 2009 VA psychiatric examination is inadequate evidence on which to decide the claim because it is not supported by an adequate rationale.  On remand, a new examination and medical opinion with adequate rationale should be obtained.

Back Disability

The Veteran states that his current back disability first manifested during his military service.

The Veteran's service treatment records document that he sought treatment in April 1980 for a two-month history of low back pain, with no associated trauma; an x-ray of his lumbar spine on that date revealed no significant abnormalities.  At his April 1981 service separation examination, his spine was noted to be normal.

Approximately 20 years after his service discharge, a July 2001 VA treatment record noted the Veteran's report of "[c]hronic back, neck, ankle pain from service."

In his current February 2009 claim, the Veteran stated that he had been treated for his back in service as well as at the Denver VAMC in the 1980s.  [The record reflects that all treatment records from the Denver VAMC dated from 1980 through 1989 have been found to be unavailable.]  He further stated that he had been treated for his back at VAMCs in Texas and Arkansas.  While the record contains treatment reports from the West Texas VA Health Care System, there are no treatment reports currently of record from any facility in Arkansas.  On remand, all outstanding VA treatment reports from any Arkansas VAMC must be obtained.

In a February 2009 statement, the Veteran stated that he sought treatment for his back "numerous times" in the years right after he got out of the military, at the time when he lived for two years in the city where he separated from service.  On remand, after obtaining any necessary release(s) from the Veteran, all available treatment reports from such provider(s) should be obtained.

At a November 2009 VA spine examination, the Veteran's in-service treatment for low back pain in April 1980 was noted.  He was diagnosed with lumbar degenerative disc disease with mild canal stenosis, and the VA examiner opined: "After review of the service medical record, the VA medical record, my medical history and physical examination, it was found that the Veteran had 1 episode of low back discomfort while in the service in which he was seen twice.  On his discharge physical, there was no mention of low back pain and his examination was normal.  Due to these facts and the length of time between visits with the VA and his discharge from the service, it is my opinion that his present back condition is not related to the isolated back condition while in the military service."  However, the rationale for this opinion did not consider or address the Veteran's report that he had sought treatment for his back "numerous times" in the years right after he got out of the military.  On remand, a new examination and medical opinion with adequate rationale should be obtained.

Bilateral Knee Disability

The Veteran states that he currently has a bilateral knee disability which first manifested during his military service.

The Veteran's service treatment records do not note any complaints, findings, diagnoses, or treatment of a disability in either knee.  At his April 1981 service separation examination, his lower extremities were noted to be normal.

In his current February 2009 claim, the Veteran stated that he had been treated for both of his knees in service.  In a February 2009 statement, he stated that he sought treatment for his knees "numerous times" in the years right after he got out of the military, at the time when he lived for two years in the city where he separated from service.  On remand, after obtaining any necessary release(s) from the Veteran, all available treatment reports from such provider(s) should be obtained.

Narcolepsy

The Veteran states that he currently has narcolepsy which first manifested during his military service.

The Veteran's service personnel folder contains two undated letters from fellow soldiers who both stated that they had resided with the Veteran during his military service.  Both soldiers described how the Veteran had trouble hearing multiple alarm clocks and that he had to be awakened by others (either shaken or lifted up) so that he did not oversleep.  An undated note authored by the Veteran in his service personnel folder noted that he had failed to report for duty in April 1980 (for which he got an Article 15) due to a medical condition "which I believe to be narcolepsy," and he described how he was not physically able to wake up.  A May 1980 service treatment record noted that he was sleeping better.  A June 1980 statement in his service personnel folder noted that the Veteran had been evaluated for a condition "which rendered him incapable of fighting off sleep episodically" and that when the diagnosis was not obvious, he was referred to a neurologist who found him free of neurological damage but felt that he suffered emotional problems which could be overcome.  At his April 1981 service separation examination, his neurologic system was noted to be normal.  Ten days later in April 1981, it was noted that he went to the Mental Health Clinic for having problems sleeping.

Approximately 20 years after his service discharge, a June 2001 VA treatment record documented his report of seeking help in the military for trouble sleeping, and that a psychiatrist had prescribed sleeping medication which did not help.

In his current February 2009 claim, the Veteran stated that he had been treated for narcolepsy in service.

At a November 2009 VA psychiatric examination, the Veteran again reiterated that he had been diagnosed with narcolepsy in service.

There are no medical opinions currently of record which address any relationship between the in-service findings pertaining to the Veteran's sleep habits (as outlined above) and any current disability of narcolepsy.  On remand, an examination and medical opinion with adequate rationale should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities (i.e., a psychiatric disability, a back disability, a bilateral knee disability, and narcolepsy), and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, including, but not limited to, all available treatment reports from any facilities he sought treatment from in the years right after his service discharge.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]  The AOJ should also specifically secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for the aforementioned disabilities, as well as all available treatment reports from the Denver VAMC beginning in 1999 and all available treatment reports from any Arkansas VAMC.

2. The AOJ should secure for the record from SSA complete copies of all records pertaining to the Veteran's award of SSA disability benefits, including any decision(s) and all medical evidence considered in making the decision(s).  If this information is provided electronically, the AOJ must still ensure that the information is associated with the Veteran's claims file (even if the Veterans's claims file is in an electronic format of a different type).  Any negative search result is to be noted in the record and communicated to the Veteran.

3. The AOJ should arrange for a psychiatric examination of the Veteran to ascertain the likely cause of any psychiatric disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found or shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b) Please identify the likely cause for each diagnosed psychiatric disability.  Specifically, is it at least as likely as not (a 50% or better probability) that any identified disability was incurred in, related to, or caused by any incident of the Veteran's military service?  The examiner should specifically consider and address the psychiatric symptoms noted at the Veteran's April 1981 separation examination and on his April 1981 Report of Medical History (i.e., frequent trouble sleeping, depression, excessive worry, and nervous trouble).

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

4. The AOJ should arrange for a spine examination of the Veteran to ascertain the likely cause of any back disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each back disability entity found or shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b) Please identify the likely cause for each diagnosed back disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service?  The examiner should specifically consider and address the Veteran's report that he had sought treatment for his back "numerous times" in the years right after he got out of the military.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

5. The AOJ should arrange for a neurological examination of the Veteran to ascertain the likely cause of any narcolepsy disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) whether the Veteran has narcolepsy (or any similar disability entity found or shown by the record).

(b) Please identify the likely cause for his narcolepsy (or any similarly diagnosed disability).  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service?  The examiner should specifically consider and address the in-service findings pertaining to the Veteran's sleep habits (as outlined above).

The examiner the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, and medical literature, as appropriate.

6. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims remaining on appeal for service connection for a psychiatric disability, for a back disability, for a bilateral knee disability, and for narcolepsy.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


